People ex rel. Ansari v Ponte (2017 NY Slip Op 04382)





People ex rel. Ansari v Ponte


2017 NY Slip Op 04382


Decided on June 1, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2017-05468

[*1]The People of the State of New York, ex rel. Bahar Ansari, on behalf of Shapele Clarke, petitioner,
vJoseph Ponte, etc., respondent.


Bahar Ansari, Brooklyn, NY, petitioner pro se.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Lindsay Shapses of counsel), for respondent.
Writ of habeas corpus in the nature of an application to reduce bail upon Kings County Indictment No. 7613/16.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Kings County Indictment No. 7613/16 to the sum of $25,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $10,000 as a cash bail alternative; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has given an insurance company bail bond in the sum of $25,000 or has deposited the sum of $10,000 as a cash bail alternative, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
LEVENTHAL, J.P., HALL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court